DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s amendment filed on July 21, 2022 has been entered.  Claims 1, 14 and 15 have been amended.  Claims 1-2 and 4-18 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments filed on July 21, 2022 with respect to the double patenting rejections have been considered but they are not persuasive. 
	On pages 10-11 of the response the applicant argues that the claims have been amended and that withdrawal of the double patenting rejections is respectfully requested, however, the amendments to the claim do not overcome the double patenting rejections as explained in the rejection below.  Therefore the double patenting rejections are maintained.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 8-10 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,235,041 in view of Forstall et al. (US 2008/0057926).   The following is a comparison between present claim 1 and patented claim 1:

Claim 1 of Present claim 
Claim 1 of U.S. Patent No. 10,235,041
An information processing device comprising:
text input processing circuitry configured to
 
initiate display of a software keyboard in a first display area, 
initiate display of an input text in a second display area which is apart from the first display area, 
detect a first user operation and a second user operation toward a touch screen including the first display area and the second display area,
 
input text character corresponding to a touch position of a manipulating body and display the inputted text character in the second display area when the first user operation is detected in the first display area, and 

change a selected input area to be activated among a plurality of input areas when the second user operation is detected in the first display area without a user operation in the second display area, the plurality of input areas including a destination input area, a subject input area, and a body text input area, and the selected input area determining where text is to be input within the second display area, wherein the first user operation is different from the second user operation.




An information processing device comprising 
text input processing circuitry configured to:

display a software keyboard in a first display area;
display an input text in a second display area which is apart from the first display area; 

detect a user operation toward a touch screen including the first display area and the second display area; 

execute a text input command to input a text character corresponding to a touch position of a manipulating body and display the inputted text character in the second display area when a first user operation is detected in the first display area; and
execute a movement command to change an input portion among a plurality of input portions,
where text is to be input within the second display area without changing the text character in the second display area, when a second user operation is detected in the first display area, wherein the first user operation is different from the second user operation, 
wherein the first user operation comprises contact and release between the manipulating body and the touch screen, and wherein the second user operation comprises movement of the manipulating body in a direction that is different from a direction of the first user operation with respect to a surface of the touch screen.


	As can be seen above, besides wording differences, the main difference between the claims is that the patented claim 1 fails to recite “the plurality of input areas including a destination input area, a subject input area, and a body text input area.”  
	However, Forstal discloses an information processing device (Fig. 1; [0061], e.g., a portable multifunction device 100) comprising:
text input processing circuitry (e.g., processing units 120) configured to change a selected input area to be activated among a plurality of input areas, the plurality of input areas including a destination input area, a subject input area, and a body text input area (Figs 18A-18B; [0292], e.g., the user makes a tap or other predetermined gesture to change a selected input area to be activated among a destination input area 3406, a subject input area 3408, and a body text input area 3412).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teachings of Forstall in the invention as taught by patented claim 1 for changing a selected input area to be activated among a destination input area, a subject input area, and a body text input area because it would allow the user to create an email message by simply performing a second user operation in a keyboard display area.  

Present claim 8 is rejected similarly over patented claim 2.
Present claim 9 is rejected similarly over patented claim 3.
Present claim 10 is rejected similarly over patented claim 4.
Present claim 14 is rejected similarly over patented claim 5.
Present claim 15 is rejected similarly over patented claim 6.
Present claim 16 is rejected similarly over patented claim 1.
Present claim 17 is rejected similarly over patented claim 1.
Regarding claim 18, Forstall further discloses the information processing device, wherein the selected input area is indicated as activated by moving a cursor position from the current input area to the new input area (Figs 18A-18B; [0071], e.g., the device translates the rough finger-based input into a precise pointer/cursor position or command for performing the actions desired by the user).    
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention as taught by patented claim 1 in view of Forstal for displaying a cursor for indicating a selected input area as activated in order to indicate to the user which input area is selected and activated.

6.	Claims 1-2 and 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,776,003 in view of Forstall et al. (US 2008/0057926).   The following is a comparison between present claim 1 and patented claim 1:

Claim 1 of present application
Claim 1 of U.S. Patent No. 10,776,003
An information processing device comprising:



text input processing circuitry configured to initiate display of a software keyboard in a first display area, 
initiate display of an input text in a second display area which is apart from the first display area, 
detect a first user operation and a second user operation toward a touch screen including the first display area and the second display area,

input text character corresponding to a touch position of a manipulating body and display the inputted text character in the second display area when the first user operation is detected in the first display area, and




change a selected input area to be activated among a plurality of input areas when the second user operation is detected in the first display area without a user operation in the second display area, the plurality of input areas including a destination input area, a subject input area, and a body text input area, and the selected input area determining where text is to be input within the second display area, wherein the first user operation is different from the second user operation.
An apparatus, comprising: a processor; and a non-transitory computer-readable medium encoded with instructions which, when executed by the processor, cause the apparatus to: 
display a software keyboard in a software keyboard area on a touch screen; display an input text in an input area on the touch screen, the input area being different from the software keyboard area; 

detect a first user operation and a second user operation toward the touch screen; 


execute a text input command to input a text character corresponding to a touch position of a manipulating body and display the inputted text character in the input area when the first user operation is detected in the software keyboard area, wherein the first user operation includes contact and release between the manipulating body and the touch screen; and execute a movement command to change an input position among a plurality of input positions where text is to be input within the input area without changing or adding any keyboard character in the input area when the second user operation is detected in the software keyboard area, wherein the second user operation comprises movement of the manipulating body in a direction that is different from a direction of the first user operation with respect to a surface of the touch screen, wherein the direction of the first user operation is a vertical direction with respect to the surface of the touch screen, and wherein the direction of the movement of the manipulating body during the second user operation is at least partially across the surface of the touch screen. 


	As can be seen above, besides wording differences, the main difference between the claims is that the patented claim 1 fails to recite “the plurality of input areas, including a destination input area, a subject input area, and a body text input area.”
 	However, Forstal discloses an information processing device (Fig. 1; [0061], e.g., a portable multifunction device 100) comprising:
	text input processing circuitry (e.g., processing units 120) configured to change a selected input area to be activated among a plurality of input areas, including a destination input area, a subject input area, and a body text input area (Figs 18A-18B; [0292], e.g., the user makes a tap or other predetermined gesture to change a selected input area to be activated among a destination input area 3406, a subject input area 3408, and a body text input area 3412).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teachings of Forstall in the invention as taught by patented claim 1 for changing a selected input area to be activated among a destination input area, a subject input area, and a body text input area because it would allow the user to create an email message by simply performing a second user operation in a keyboard display area.  

Present claim 2 is rejected similarly over patented claim 2.
Present claim 4 is rejected similarly over patented claim 4.
Present claim 5 is rejected similarly over patented claim 5.
Present claim 6 is rejected similarly over patented claim 6.
Present claim 7 is rejected similarly over patented claim 7.
Present claim 8 is rejected similarly over patented claim 8.
Present claim 9 is rejected similarly over patented claim 9.
Present claim 10 is rejected similarly over patented claim 10.
Present claim 11 is rejected similarly over patented claim 11.
Present claim 12 is rejected similarly over patented claim 12. 
Present claim 13 is rejected similarly over patented claim 13.
Present claim 14 is rejected similarly over patented claim 16.
Present claim 15 is rejected similarly over patented claim 17.
Regarding claim 18, Forstall further discloses the information processing device, wherein the selected input area is indicated as activated by displaying and moving a cursor position from the current input area to the new input area (Figs 18A-18B; [0071], e.g., the device translates the rough finger-based input into a precise pointer/cursor position or command for performing the actions desired by the user).  
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention as taught by patented claim 1 in view of Forstal for displaying a cursor for indicating a selected input area as activated in order to indicate to the user which input area is selected and activated.

	 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG ZHOU/Primary Examiner, Art Unit 2623